DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11, 13-19,  and 21-24 are presented for examination.

Allowable Subject Matter
2.    Claims 1-9, 11, 13-19,  and 21-24, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Root et al. (US 20200074869) discloses a system includes a computer processor and instructions executing on the computer processor, causing the system to obtain bullseye coordinates in a map reference frame, which is associated with a map of the integrated flight application. The instructions further cause the system to determine current location coordinates in the map reference frame, render the map with the bullseye and a current location indicator superimposed on the map… See par. 3). The bullseye location is selected by a user. See pars. 54-55. The maps may be set up as layers and/or overlays that give the flight crew the flexibility to review the most relevant or desired features… in a situation-specific manner(see par. 16). The rendering engine (130) may accept input from the map repository (140)… input from the flight plan repository (160)… and/or any other input that is to be displayed to the user. See par. 23). The user input interface 180 may enable a user to control the system for position reporting and navigation in an integrated flight application. See par. 28). Root further discloses, as shown in FIG. 5H, using the "direct to" and "add to route" button options, a passed position report can rapidly be added to the user’s route to navigate the aircraft to that location… is defined with respect to bullseye location, which is determined by a user’s decision and entered through typing precise coordinates or by visually selecting a feature on the map through the device's hardware/software user interface.  See pars. 59-62).
Hegranes et al. (US 20200250997), at paragraphs 68-69, teaches the characteristics for sending a request for authorization for a UAV flight to a Low Altitude Authorization and Notification Capability (LAANC) system over a network; and receive a reply, from the LAANC system over the network, that grants authorization for the UAV flight.
In contrast, Applicant's claimed invention provides a technique for rendering layers of airspace map for Uncrewed Aerial Vehicle (UAV) flight planning, as part of a user interface for UAV control applications, based on relevance to the UAV operator, while making the visualization of the rendered features on the map more comprehensible.
With respect to an example claim, claim 1 explicitly recites: generate layers for a map based on the first operator input, wherein the layers include features relevant to operation of an Uncrewed Aerial Vehicle (UAV) in an airspace corresponding to an area within the map; receive second operator input that specifies a path on the map, for a UAV flight; send a request for authorization for the UAV flight to a Low Altitude Authorization and Notification Capability (LAANC) system over a network; and receive a reply, from the LAANC system over the network, that grants authorization for the UAV flight, wherein when generating the layers, the processor is further configured to: render one of the layers, wherein the one of the layers illustrates airspaces with similar flight restrictions using a same color; and render an area layer, included in the layers, wherein the area layer shows areas in which adjacent grid areas, defined by the LAAANC system, have been merged, and wherein the merged areas have a same color.
These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1-9, 11, 13-19,  and 21-24 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
06/26/2022